DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 5, 13-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (US 2016/0257231) in view of Chow (US 6082824) and Kawasaki (US 7503627).  Regarding claims 1, 13, 15, 20, Imamura teaches a vehicle seat (1) comprising: left and right side frames (11) disposed left and right separately from each other (see Figure 2); a first support member (20) disposed between the left and right side frames to support an occupant (see Figure 2); and wherein the first support member is a plate-shaped member (see 21 in Figure 2).
However, Imamura does not distinctly disclose left and right ischial region through holes formed in positions corresponding to ischial bones of the occupant.  Imamura illustrates items 21d which are areas in which a user’s ischial tuberosities will rest on item 20.  Chow, in a similar field of endeavor, teaches a support plate (200 – see Figure 13) for a seat where apertures exist in the location of a user’s ischial tuberosities.  It would have been obvious to one having ordinary skill in the art to modify the support structure of Imamura to include apertures in the area of a users’ ischial tuberosities (as in Chow) in order to relieve pressure and provide additional comfort to a seated user.   
Imamura in view of Chow does not distinctly disclose left and right second support members joined to left and right sides of the first support member and having left and right outer sides supported by the side frames to support the occupant in conjunction with the first support member and wherein the second support members are located at least partially within front and rear limits defined by an expanse of the ischial region through holes.  Imamura teaches support members (22 and 23) on the front and back of the support plate.  Kawasaki, in a similar field of endeavor, teaches a support plate for a vehicle seat having left and right second support members (left and right portions of 56/58) joined to left and right sides of a first support member and having left and right outer sides supported by the side frames to support the occupant in conjunction with the first support member (see Figures 7A and 7B where items 56/58 are supported by the outer frame members via item 60) and wherein the second support members are located at least partially within front and rear limits defined by an expanse of the 

Regarding claims 5, 14, 19, Chow further teaches wherein the first support member has a coccygeal region hole (238) formed in a position corresponding to a coccygeal bone of the occupant, wherein part of the second support members is located within front and rear limits defined by an expanse of the coccygeal region hole.

Allowable Subject Matter
Claims 2-4, 6-12, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636